                      Case 19-50323-BLS               Doc 14      Filed 02/14/20        Page 1 of 4




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                                Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC,                                   Case No. 17-12560 (BLS)
    et al.,1
                                                                          (Jointly Administered)
                                Remaining Debtors.


    MICHAEL GOLDBERG, as Liquidating Trustee
    of the Woodbridge Liquidation Trust, successor in
    interest to the estates of WOODBRIDGE GROUP
    OF COMPANIES, LLC, et al.,                                            Adversary Proceeding
                                                                          Case No. 19-50323 (BLS)
                                         Plaintiff,

                              vs.

    WARREN HORNING; KATHLEEN HORNING,

                                         Defendants.


                                               AFFIDAVIT OF SERVICE

STATE OF OHIO                           )
                                        ) ss
COUNTY OF FRANKLIN                      )

I, Andrea Speelman, being duly sworn, depose and state:

1.           I am a Case Manager with Epiq Class Action & Claims Solutions, Inc.,2 the claims and

noticing agent in the above-captioned proceeding. Our business address is 5151 Blazer Parkway,

Suite A, Dublin, Ohio 43017.




1
             The Remaining Debtors and the last four digits of their respective federal tax identification number are as
             follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
             LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
             California 91423.

2
             Epiq Class Action & Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
              Case 19-50323-BLS        Doc 14       Filed 02/14/20   Page 2 of 4




2.     On February 6, 2020, at the direction of Pachulski Stang Ziehl & Jones LLP, Counsel to

Plaintiff Michael Goldberg, in his capacity as Liquidating Trustee of the Woodbridge Liquidation

Trust, I caused a true and correct copy of the Notice of Voluntary Dismissal of Adversary

Proceeding [Docket No. 13] to be served by first class mail and email on a party identified on

Exhibit A annexed hereto (Counsel to the Defendant).




                                                   /s/ Andrea Speelman
                                                   Andrea Speelman

Sworn to before me this 12th day of
February, 2019


/s/ Leighton Smith
Leighton Smith
Notary Public, State of Ohio
Commission Expires: March 21, 2024




                                               2
Case 19-50323-BLS   Doc 14   Filed 02/14/20   Page 3 of 4




              EXHIBIT A
Case 19-50323-BLS   Doc 14   Filed 02/14/20   Page 4 of 4
